Exhibit 10.21


FIRST AMENDMENT TO AMENDED AND RESTATED SERVICES AGREEMENT
(Big Sandy Terminal and Pipeline)


THIS FIRST AMENDMENT TO AMENDED AND RESTATED SERVICES AGREEMENT (this
“Amendment”), dated as of December 14, 2018, is made and entered into by and
between DELEK REFINING, LTD., a Texas limited partnership (“Refining”) and DELEK
MARKETING-BIG SANDY, LLC, a Texas limited liability company (“Big Sandy”, and
together with Refining, collectively, the “Parties” and each individually a
“Party”). Capitalized terms used and not otherwise defined in this Amendment
shall have the meanings assigned to such terms in the Agreement (as hereinafter
defined).


WITNESSETH:


WHEREAS, the Parties entered into that certain Amended and Restated Services
Agreement (Big Sandy Terminal and Pipeline) dated as of July 25, 2013 (the
“Agreement”);


WHEREAS, Refining previously exercised its first Renewal Term option as set
forth in that certain extension notice dated as of November 4, 2016, extending
the Term of the Agreement through November 6, 2022; and


WHEREAS, the Parties have agreed to amend the Agreement to extend the current
Renewal Term of the Agreement, all as more particularly set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.Amendment. The Agreement is hereby amended by deleting Section 2(a) of the
Agreement in its entirety, and inserting the following in lieu thereof:


“This Agreement shall have an initial term commencing on the Effective Date and
extending through and including November 6, 2017 (the “Initial Term”).
Thereafter, Delek Refining shall have a unilateral option to extend this
Agreement for two additional periods, the first commencing on November 7, 2012
and extending through March 31, 2024, and the second commencing on April 1, 2024
and extending through and including November 6, 2027 on the same terms and
conditions set forth herein (each, a “Renewal Term”). The Initial Term and any
Renewal Terms are sometimes referred to collectively herein as the “Term.” In
order to exercise its option to extend this Agreement for a Renewal Term, Delek
Refining shall notify Delek-Big Sandy in writing not more than twenty-four (24)
months and not less than twelve (12) months prior to the expiration of the
Initial Term or any Renewal Term, as applicable.”


2.    Effect of Amendment. Except as otherwise expressly provided herein, the
Agreement is, and shall continue to be, in full force and effect and are hereby
ratified and confirmed


1

--------------------------------------------------------------------------------




in all respects, except that on and after the date hereof, all references in the
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Agreement shall mean the Agreement as amended by this
Amendment. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver or an amendment of
any right, power or remedy of either Party under the Agreement, nor constitute a
waiver or an amendment of any provision of the Agreement.


3.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


4.    Miscellaneous.


A.
This Amendment contains the entire agreement of the parties and supersedes any
other discussions or agreements relating to the subject of this Amendment.

B.
This Amendment does not constitute a waiver of any default under the Agreement,
whether or not either Party is aware of any such default.

C.
The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.

D.
All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.

E.
Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.

F.
When used herein, (1) the singular shall include the plural, and vice versa, and
the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) “include”, “includes” and “including” shall be
deemed to be followed by “without limitation” regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive “or” shall include the conjunctive “and”.





2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or have
caused this Amendment to be executed by their duly authorized officers or other
representatives, as of the date first above written.


REFINING:


DELEK REFINING LTD.,
By: DELEK U.S. REFINING GP, LLC,
its general partner


By: /s/ Frederec Green
                                    Name:    Frederec Green
Title:
Executive Vice President and Chief Operating Officer





By: /s/ Kevin Kremke
Name:
Kevin Kremke

Title:
Executive Vice President and Chief Financial Officer





    


3

--------------------------------------------------------------------------------





BIG SANDY:


DELEK MARKETING-BIG SANDY, LLC




By: /s/ Alan Moret
                                    Name:    Alan Moret
Title:
President





By: /s/ Regina Jones
Name:
Regina Jones

Title:
Executive Vice President, General Counsel & Corporate Secretary







4